Name: Commission Regulation (EEC) No 1387/88 of 20 May 1988 applying additional quality classes to asparagus and witloof chicory
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations
 Date Published: nan

 21 . 5 . 88 Official Journal of the European Communities No L 128/23 COMMISSION REGULATION (EEC) No 1387/88 of 20 May 1988 applying additional quality classes to asparagus and witloof chicory HAS ADOPTED THIS REGULATION : Article 1 Quality class III provided for in the common quality standards shall apply to asparagus and witloof chicory until 30 June 1989. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972, on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1113/88 (2), and in particular Article 4 (1 ) thereof, Whereas, in accordance with Article 4 (1 ) of Regulation (EEC) No 1035/72, products complying with the charac ­ teristics of quality class III or certain of its requirements may be marketed only under exceptional conditions, in particular to take account of the special characteristics of a product during part or all of the marketing year ; whereas there is such a need at present for asparagus and witloof chicory ; &amp; Whereas quality class III was added to the common quality standards, in particular for asparagus, by Council Regulation (EEC) No 1194/69 (3); whereas, in the case of witloof chicory, that additional class is included in the standards fixed by Commission Regulation (EEC) No 2213/83 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1988. Article 3 Commission Regulation (EEC) No 1018/70 (*) is hereby repealed. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5. 1972, p . 1 . 0 OJ No L 110, 29. 4. 1988, p . 33. 3) OJ No L 157, 28 . 6. 1969, p. 1 .b) OJ No L 213, 4. 8 . 1983, p. 13 . (0 OJ No L 118, 1 . 6. 1970, p. 12.